756 So. 2d 240 (2000)
Maribeth RALPH, William J. Ralph and Concorde Place of Crete, Inc., Appellants,
v.
Rose McLAUGHLIN, individually, Rose McLaughlin, as Co-Trustee of the Clyde M. McLaughlin Trust, and Nationsbank, N.A., as Co-Trustee of the Clyde M. McLaughlin Trust, Appellees.
No. 2D99-2332.
District Court of Appeal of Florida, Second District.
April 26, 2000.
Richard D. Yovanovich of Goodlette, Coleman & Johnson, P.A., Naples, for Appellants.
*241 Frank P. Murphy of Keane & Murphy, Naples, for Appellees.
FULMER, Judge.
In this interlocutory appeal, the Appellants, Maribeth Ralph, William J. Ralph and Concorde Place of Crete, Inc., are nonresident defendants in an underlying civil action. They challenge an order denying their motions to dismiss in which they asserted a lack of minimum contacts with Florida necessary for the court's exercise of personal jurisdiction. The parties submitted affidavits that conflict as to the extent of the Appellants' purposeful business activities in Florida and the minimum contacts required for the court's exercise of personal jurisdiction. The trial court heard only argument of counsel before ruling on the motions. As to William Ralph and Concord Place of Crete, Inc., we reverse for the trial court to hold an evidentiary hearing on the issue of minimum contacts to resolve the conflicting affidavits. See Venetian Salami Co. v. Parthenais, 554 So. 2d 499, 503 (Fla.1989) (holding that trial court is required to conduct a limited evidentiary hearing to resolve conflicting affidavits submitted on the issue of minimum contacts).
As to Maribeth Ralph, we conclude that she waived her objection to personal jurisdiction by filing an answer to count one of the complaint and a counterclaim in which she sought affirmative relief. See Babcock v. Whatmore, 707 So. 2d 702, 704 (Fla.1998) (holding that "a defendant waives a challenge to personal jurisdiction by seeking affirmative relief"). Therefore, the trial court's denial of Maribeth Ralph's motion to dismiss is affirmed.
Affirmed in part, reversed in part, and remanded for further proceedings.
CAMPBELL, A.C.J., and ALTENBERND, J., Concur.